DETAILED ACTION

1. It is hereby acknowledged that 17/871891 the following papers have been received and placed of record in the file: Remark date 07/22/22

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No (US 11,438,840 B2)                          Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate wakeup frame to identify a wireless device. The main difference is while Instant Application (17/871891) uses the second waveform is based on an on-off keying modulation, while Patent No (US 11,438,840 B2) uses a value obtained by applying a modulo operation that uses a value obtained based on the starting group identifier and the bitmap as a numerator and the maximum number of values that the ID field is able to represent as a denominator.  These would be obvious modifications to determine a group or UE to transition to awake state.  

		   
Instant Application (17/871891)                         
Patent No (US 11,438,840 B2)                          
18. A wireless communication terminal for wireless communicating, comprising: a first wireless transceiver transmitting and receiving a signal through a first waveform; a second wireless receiver receiving a signal through a second waveform different from the first waveform, wherein the second waveform is based on an on-off keying modulation; and a processor, wherein the processor is configured to: receive, from a base wireless communication terminal of a basic service set (BSS) to which the wireless communication terminal belongs, a starting group identifier corresponding to a first bit of a bitmap and the bitmap indicating one or more group identifiers allocated to one or more groups including the wireless communication terminal together with the starting group identifier through the first wireless receiver, determine, as a group identifier allocated to the group including the wireless communication terminal, a value obtained by applying a modulo operation that uses a value obtained based on the starting group identifier and the bitmap as a numerator and the maximum number of values that the ID field is able to represent as a denominator, start receiving a variable length Wake-Up frame through the second wireless receiver, from the base wireless communication terminal, determine whether or not a Frame Body field of the Wake-Up frame includes an identifier of the wireless communication terminal, when an ID field of the Wake-Up frame indicates the group identifier allocated to the group including the wireless communication terminal, and wake up the first wireless transceiver based on the Wake-Up frame, when the Frame Body field of the Wake-Up frame includes the identifier of the wireless communication terminal, wherein the Frame Body field of the Wake-Up frame does not include an identifier of a wireless communication terminal that is not included in a group identified by the ID field, when the Wake-Up frame has a variable length and the ID field of the Wake-Up frame indicates a group identifier identifying a group including one or more wireless communication terminals.
1. A wireless communication terminal for wireless communicating, comprising: a first wireless transceiver transmitting and receiving a signal through a first waveform; a second wireless receiver receiving a signal through a second waveform different from the first waveform; and a processor, wherein the processor is configured to: receive, from a base wireless communication terminal of a basic service set (BSS) to which the wireless communication terminal belongs, a starting group identifier corresponding to a first bit of a bitmap and the bitmap indicating one or more group identifiers allocated to one or more groups including the wireless communication terminal together with the starting group identifier through the first wireless receiver, determine, as a group identifier allocated to the group including the wireless communication terminal, a value obtained by applying a modulo operation that uses a value obtained based on the starting group identifier and the bitmap as a numerator and the maximum number of values that the ID field is able to represent as a denominator, start receiving a variable length Wake-Up frame through the second wireless receiver, from the base wireless communication terminal, determine whether or not a Frame Body field of the Wake-Up frame includes an identifier of the wireless communication terminal, when an ID field of the Wake-Up frame indicates the group identifier allocated to the group including the wireless communication terminal, and wake up the first wireless transceiver based on the Wake-Up frame, when the Frame Body field of the Wake-Up frame includes the identifier of the wireless communication terminal, wherein the Frame Body field of the Wake-Up frame does not include an identifier of a wireless communication terminal that is not included in a group identified by the ID field, when the Wake-Up frame has a variable length and the ID field of the Wake-Up frame indicates a group identifier identifying a group including one or more wireless communication terminals.

The remaining claims in instant application are similar to remaining claims in patent application.




				Examiner’s Note:
When a terminal disclaimer is filed the application will be considered for allowance.  
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
WO2019/139432 explains the wakeup packet may include a modulated payload, based on a legacy preamble (802.11 preamble) and an On-Off Keying (OOK) technique. That is, the wakeup packet WUP according to the present embodiment can be understood as a form in which the legacy preamble and the new LP-WUR signal waveform coexist. A WUR module can support only the reception operation for the packet modulated according to the OOK (ON-OFF Keying) technique from the AP 
WO2018/143580 explains a wakeup packet may include one or more legacy preambles. One or more legacy devices may decode or process the legacy preamble.  In addition, the wakeup packet may include a payload after the legacy preamble. The payload may be modulated by a simple modulation scheme, for example, an On-Off Keying (OOK) modulation scheme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478